DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
Claims 1-9, 11-21 and 23 are pending. Claims 1, 4, 7, 9, 11, 12, 17, 19, 21 and 23 are currently amended. Claims 10 and 22 are canceled. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and the rejections are withdrawn. The amendments to the claims along with the remarks pertaining there to have overcome the rejections to Claims 1-4, 6-16, 18-23 under 35 U.S.C. 103 as being unpatentable over Stokes (US 9195229) and further in view of Janke (US 5450328); Claims 5 and 17 under 35 U.S.C. 103 as being unpatentable over Stokes in view of Janke as applied to claims 1 and 12 above; and further in view of Sano (US 5153522); and accordingly those rejections are withdrawn as well. 
Allowable Subject Matter
Claims 1-9, 11-21 and 23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “measuring an instantaneous current signature of the at least one of the coil by a current sensing circuit; disconnecting the test supply voltage to the at least one of the coil; and calculating the an admittance value of the at least one of the coil by a processing circuit; and identifying a fault condition in the at least one coil by comparing the admittance value to a reference value.” in combination with the other limitations set forth in the independent claims; in combination with the persuasive remarks in the response filed on 6/30/2022, page 7 paragraph 3, where it is agreed that the circuit of Janke does not calculate an actual admittance value, nor compare such an admittance value to a reference admittance value; and it would not have been obvious to provide such a claimed arrangement especially without improper hindsight construction of the same.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753